After the argument the Court took some days to consider the case, and during the term their opinion was delivered by Killen, President of the Court; that the judgment of the court below should be reversed, and the plaintiff have judgment for the recovery of his term. The President did not enter into the reasons, upon which the opinion of the Court was founded, though Read, Chief Justice [of the] Supreme Court, intimated that they considered the judgment as a lien and not discharged by the sale of the administrators.
Note. Bassett, Chief Justice of the Common Pleas, differed in opinion from the Court and was of opinion that the judgment below ought to have been affirmed.